NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0065-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ADOLPHUS DOWNS,

     Defendant-Appellant.
_______________________

                   Submitted September 23, 2021 – Decided October 12, 2021

                   Before Judges Haas and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County, Indictment No. 96-03-0324.

                   Adolphus Downs, appellant pro se.

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent (Marc A. Festa, Senior
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

          Defendant Adolphus Downs appeals from an August 13, 2019 order

denying his motion to correct an illegal sentence. We affirm.
      In 1997, a jury convicted defendant of first-degree murder, N.J.S.A.

2C:11-3(a) (count one); first-degree felony murder, N.J.S.A. 2C:11-3(a)(3)

(count two); first-degree robbery, N.J.S.A. 2C:15-1 (count three); second-degree

conspiracy, N.J.S.A. 2C:5-2 (count four); second-degree possession of a weapon

for an unlawful purpose, N.J.S.A. 2C:39-4(a) (count five); and third-degree

possession of a prohibited weapon, N.J.S.A. 2C:39-3(b) (count six).

Defendant's convictions arose from the shooting of Jose Rodriguez by Jermile

Omar Mayo with a sawed-off shotgun during an armed robbery carried out by

Mayo, defendant, and a juvenile.

      Defendant was initially sentenced to an aggregate term of life

imprisonment subject to a thirty-two-year period of parole ineligibility.

However, we reversed the first-degree murder conviction, affirmed the

remaining convictions, and remanded for resentencing. State v. Downs, No. A-

4160-97 (App. Div. Jan. 19, 2000) (slip op. at 12).            Defendant was then

sentenced to sixty years, subject to a thirty-year period of parole ineligibility on

count two, and a consecutive five-year term, subject to a two-year period of

parole ineligibility on count six, for an aggregate sentence of sixty-five years,

subject to a thirty-two-year period of parole ineligibility.




                                                                              A-0065-19
                                         2
     In 2017, defendant filed his motion to correct an illegal sentence pursuant

to Rule 3:21-10(b), arguing the sentencing judge should have merged count six

with count three, rather than count two. The motion judge issued a written

opinion denying the motion and made the following findings:

           It is clear [the sentencing judge] did not ignore the
           merger doctrine, as he merged [c]ounts [four] and [five]
           . . . into [c]ount [three], . . . and then [c]ount [three] into
           [c]ount [two] . . . .

                 . . . Count [six], and . . . [c]ount [three], . . .
           require proof that the other does not. Unlawful
           Possession of a Prohibited Weapon requires the
           elements (1) that the item in question is a prohibited
           weapon as defined in N.J.S.A. 2C:39-3; and (2) that the
           defendant knowingly possessed that weapon. Robbery,
           as defined in N.J.S.A. 2C:15-1, on the other hand,
           requires the elements that (1) the defendant was in the
           course of committing a theft; (2) that while in the
           course of committing that theft the defendant: (a)
           knowingly inflicted bodily injury or used for[ce] upon
           another; or (b) threatened another with or purposely put
           him/her in fear of immediate bodily injury; or (c)
           committed or threatened immediately to commit a
           crime. . . .

                 Moreover, the legal concept of merger is based
           on the principle that "an accused [who] has committed
           only one offense cannot be punished as if for two."
           State v. Davis, 68 N.J. 69, 77 (1975). In determining
           whether sentences for separate offenses should be
           served concurrently or consecutively, a sentencing
           court should focus on the fairness of the overall
           sentence. State v. Miller, 108 N.J. 112, 121 (1987).
           The . . . [C]ourt also noted that "[t]he focus should be

                                                                             A-0065-19
                                         3
on the fairness of the overall sentence, and the
sentencing court should set forth in detail its reasons for
concluding that a particular sentence is warranted." Id.
at 122.

        In the instant matter, [the sentencing judge]
detailed, rather extensively, his reasons as to why he
elected to run [c]ount [six] . . . and [c]ount [three] . . .
concurrently as opposed to consecutively. One of [the
j]udge['s] rationales was that he "did not detect ever a
statement or signal of remorse from the defendant." . . .
Moreover, [the sentencing judge] noted that "there were
a number of references in the trial that connected
[defendant] or put him in the presence and in the
company of . . . Mayo with this sawed-off shotgun."
. . . [The judge] . . . reason[ed] that "the presence of the
gun on this occasion certainly was not a surprise to
[defendant], although I recognize that it was . . . Mayo's
gun and never alleged to be [defendant's] gun." . . . In
highlighting the above, [the judge] underlined that he
took such realities "into account when [he] structured
the sentence on the possession of the gun charge." . . .

       Additionally, the State cites to case law that per
se criminalizes the possession of, among other
weapons, a sawed-off shotgun, unless the possessor can
demonstrate an "explainable lawful purpose." State v.
Montalvo, 229 N.J. 300, 316 (2017) (citing N.J.S.A.
2C:39-3). The [d]efendant has not posited any such
explanation. This, however, is only one of the three
possessory weapons offenses that New Jersey outlines.
[Ibid.]

      . . . Although possession of a weapon for an
unlawful purpose, N.J.S.A. 2C:39-5(d), calls for an
inquiry into the intent of the possessor of a weapon,
intent is not an element of unlawful possession of a
weapon. Therefore, the proper inquiry under N.J.S.A.

                                                               A-0065-19
                             4
             2C:39-5(d) is not one of intent, but whether the
             circumstances surrounding the possession were
             manifestly appropriate for lawful use. . . . Here, the
             circumstances surrounding the possession of the sawed-
             off shotgun do not connote any such lawful use.

                   ....

                    . . . [T]he essence of the charge of unlawful
             possession of a weapon is the failure to possess a permit
             or possession of a weapon that is per se illegal, whereas
             the essence of a weapon for an unlawful purpose is the
             possession of a weapon with the intent to use it in an
             unlawful manner. State v. Cooper, [2]11 N.J. Super. 1,
             22-23 (App. Div. 1986). The [d]efendant's possession,
             actual or constructive, of a sawed-off shotgun, in and
             of itself — irrespective of the illegal purpose, is
             sufficient to satisfy the crux of the charge because of
             the per se illegality of the specific weapon.

      Defendant raises the following point on this appeal:

             POINT ONE – BECAUSE THE TRIAL COURT
             ERRED BY DENYING DEFENDANT'S R[ULE] 3:21-
             10(b)(5) MOTION TO CORRECT AN ILLEGAL
             SENTENCE, AND AN OPPORTUNITY FOR ORAL
             ARGUMENT, THE ORDER DENYING RELIEF
             SHOULD BE REVERSED AND REMANDED FOR A
             HEARING ON DEFENDANT'S CLAIM.

      "[A] truly 'illegal' sentence can be corrected 'at any time.'"        State v.

Acevedo, 205 N.J. 40, 47 n.4 (2011) (quoting R. 3:21-10(b)(5)). "A sentence is

illegal if it . . . is 'not imposed in accordance with law' . . . ." State v. Locane,

454 N.J. Super. 98, 117 (App. Div. 2018) (quoting Acevedo, 205 N.J. at 45).


                                                                              A-0065-19
                                         5
The constitutionality of a defendant's sentence is reviewed de novo. State v.

Pomianek, 221 N.J. 66, 80 (2015).

       Defendant argues the motion judge erred by denying the motion without

oral argument or an evidentiary hearing and failing to appoint defense counsel.

He asserts his sentence is illegal because the sentencing judge "failed to heed

the guidance provided by the Appellate Division for resentencing" and failed to

merge count six with count three.

       Having considered defendant's arguments in light of the record and our de

novo review, we affirm substantially for the reasons set forth in the motion

judge's opinion. We add the following comments.

       We reject defendant's contention the lack of oral argument or failure to

appoint counsel warrant reversal. There is no indication defendant sought oral

argument or the appointment of counsel because defendant has not attached a

copy of his motion. See R. 2:6-1(a)(1)(I) (appellant's appendix must include

those portions of the record "essential to the proper consideration of the

issues, . . .").

       Moreover, Rule 3:21-10(c) states "upon a showing of good cause, the

court may assign the Office of the Public Defender to represent the defendant"

in a motion filed pursuant to Rule 3:21-10. Even if defendant requested counsel,


                                                                          A-0065-19
                                       6
we are unconvinced there was a showing of good cause to warrant granting his

request for counsel because defendant's arguments for revisiting his sentence

lacked merit. See R. 2:11-3(e)(2).

         We are likewise unpersuaded an evidentiary hearing was necessary. "A

hearing need not be conducted on a motion filed under paragraph (b) hereof

unless the court, after review of the material submitted with the motion papers,

concludes that a hearing is required in the interest of justice." R. 3:21-10(c).

The judge was not required to hold a hearing because the motion raised a

question readily adjudicated by a review of the sentencing transcript and the

statutes governing defendant's convictions.

         As the motion judge noted, there were no grounds for merging counts six

and three. An evidentiary hearing would not have shed further light on this

issue.     Finally, we note a "defendant's contentions regarding consecutive

sentences or the absence of reasons for imposition of the consecutive sentences

do not relate to the issue of sentence 'legality' and are not cognizable . . . under

. . . Rule 3:21-10(b)(5) . . . ." Acevedo, 205 N.J. at 47.

         Affirmed.




                                                                              A-0065-19
                                         7